FILED
                             NOT FOR PUBLICATION                             MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HARVINDER KAUR,                                  No. 08-71024

               Petitioner,                       Agency No. A096-395-300

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Harvinder Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo the agency’s application of a statute.

Cervantes-Gonzales v. INS, 244 F.3d 1001, 1004 (9th Cir. 2001). We review for

substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      The agency properly determined that Kaur is inadmissible to the United

States under § 212(a)(6)(C)(i) of the Immigration and Naturalization Act because

she made willful misrepresentations at the airport by presenting someone else’s

passport and green card as her own, and she failed to timely and voluntarily retract

those misrepresentations. See Cervantes-Gonzales, 244 F.3d at 1004; cf. Kungys v.

United States, 485 U.S. 759, 772 (1988) (whether a misrepresentation is material

depends on “whether it had a natural tendency to influence the decisions of the

[INS].”).

      Substantial evidence supports the agency’s finding that Kaur failed to

demonstrate that her uncle mistreated her on account of a protected ground. See

Ayala v. Holder, 640 F.3d 1095, 1097-98 (9th Cir. 2011) (per curiam) (even if an

asserted social group is cognizable, the petitioner must show she was persecuted on

account of her membership in that group). Accordingly, Kaur’s asylum and

withholding of removal claims fail. See Ochoa v. Gonzales, 406 F.3d 1166, 1172

(9th Cir. 2005).


                                          2                                    08-71024
      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Kaur failed to establish that it is more likely than not she will be tortured

by or with the acquiescence of the government of India. See Silaya v. Mukasey,

524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           3                                     08-71024